DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0201109 A1 to Knighton et al. in view of U.S. Patent Pub. No. 2011/0214053 A1 to Scott et al.
As to claim 1, Knighton discloses a system comprising:
a first host processor in communication with a display (Fig. 3 and 20, paragraphs 0038-0042 and 0070, where in step (2002) the keyboard (100) pairs with a host (320), which includes a display (322));
a keyboard with a plurality of independently moveable physical keys (Fig. 3, paragraphs 0038-0043, where keyboard (100) includes spacebar (106) and key arrays (102, 104));
wherein each letter of an entire alphabet is accessible by a single strike actuation of one of the plurality of keys, wherein twelve or fewer keys provide single strike access to the entire alphabet (Fig. 1, paragraph 0028, where each letter in the alphabet is accessible as shown on keys shown).
Knighton is deficient in disclosing a map defining functions of the keys that appears on the display responsive to a prompting action of a user's hand without requiring any finger to leave the keys that provide access to the alphabet; and
wherein the map defines the spatial relationship of each function relative to a home position of a finger.
However, Scott discloses a map defining functions of the keys that appears on the display responsive to a prompting action of a user's hand without requiring any finger to leave the keys that provide access to the alphabet (Fig. 1 and 2, paragraph 0028, where in step (206) if it is determined a typing pattern is detected, representation (114) is displayed); and
wherein the map defines the spatial relationship of each function relative to a home position of a finger (Fig. 1, paragraph 0024, where the map of all the keys are shown in representation (114)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the keyboard as taught by Knighton by including a map of defining functions of the keys appears on a display as taught by Scott.  The suggestion/motivation would have been in order for the user to learn the keyboard layout so as to avoid repeated mistakes when entering text using a keyboard (Scott, paragraphs 0001-0003).
As to claim 2, Knighton is deficient in disclosing the system wherein the map appears responsive to an action of a thumb on a spacebar.
However, Scott discloses the system wherein the map appears responsive to an action of a thumb on a spacebar (Fig. 1 and 2, paragraph 0028, where in step (206) if it is determined a typing pattern is detected, including a thumb on a spacebar, representation (114) is displayed).  In addition, the same motivation is used as claim 1.
As to claim 3, Knighton is deficient in disclosing the system wherein the prompting action is at least one of a lateral swipe, a press and hold exceeding a threshold of time, a vertical swipe, at least one tap on the spacebar surface without actuating the space character function, and a press on a corner of the spacebar.
However, Scott discloses the system wherein the prompting action is at least one of a lateral swipe, a press and hold exceeding a threshold of time, a vertical swipe, at least one tap on the spacebar surface without actuating the space character function, and a press on a corner of the spacebar (Fig. 2, paragraphs 0030-0040, where in step (204) the key-press input is analyzed to determine whether key-presses are within a time threshold).  In addition, the same motivation is used as claim 1.
As to claim 4, Knighton is deficient in disclosing the system wherein the map appears responsive to a prompting action of at least one finger on at least one key wherein the action is at least one of a lateral swipe, a vertical swipe, at least one tap on the key surface without actuating a character function, and concurrent actuation of two or more predefined keys.
However, Scott discloses the system wherein the map appears responsive to a prompting action of at least one finger on at least one key wherein the action is at least one of a lateral swipe, a vertical swipe, at least one tap on the key surface without actuating a character function, and concurrent actuation of two or more predefined keys (Fig. 6, paragraphs 0067-0068, where representation (114) appears in response to the user’s digit (600) touching the ‘T’ key).  In addition, the same motivation is used as claim 1.
As to claim 5, Knighton is deficient in disclosing the system wherein the map disappears automatically responsive to an actuation of a next key.
However, Scott discloses the system wherein the map disappears automatically responsive to an actuation of a next key (Fig. 1 and 2, paragraphs 0042-0049, where representation (114) disappears based on detected predefined typing patterns).  In addition, the same motivation is used as claim 1.
As to claim 6, Knighton is deficient in disclosing the system wherein the map correlates to an arrangement of the physical keys on the keyboard, and wherein the map visually defines which functions are associated with each finger.
However, Scott discloses the system wherein the map correlates to an arrangement of the physical keys on the keyboard, and wherein the map visually defines which functions are associated with each finger (Fig. 1, paragraph 0024, where representation (114) visually defines the functions with the keys).  In addition, the same motivation is used as claim 1.
As to claim 7, Knighton is deficient in disclosing the system wherein the keyboard provides access to a plurality of layers of functions assigned to the same plurality of physical keys, each layer represented by a different visual map.
However, Scott discloses the system wherein the keyboard provides access to a plurality of layers of functions assigned to the same plurality of physical keys, each layer represented by a different visual map (Fig. 1 and 2, paragraph 0052, where the representation (114) is changed in dependence on detected key patterns to show other functions on the keys).  In addition, the same motivation is used as claim 1.
As to claim 8, Knighton is deficient in disclosing the system wherein a user navigates the plurality of layers by a navigation action of a hand on the keyboard, and wherein responsive to the prompting action the map displayed corresponds to a presently active layer, and a strike on a physical key location returns the corresponding function marked on the map.
However, Scott discloses the system wherein a user navigates the plurality of layers by a navigation action of a hand on the keyboard, and wherein responsive to the prompting action the map displayed corresponds to a presently active layer, and a strike on a physical key location returns the corresponding function marked on the map (Fig. 1 and 2, paragraph 0052, where the representation (114) is changed based the ‘ctrl’ key being pressed).  In addition, the same motivation is used as claim 1.
As to claim 11, Knighton discloses the system further comprising: a second host processor wherein a user switches amongst the plurality of host processors by an action of a hand on the keyboard (Fig. 20, paragraph 0070, where in step (2002) the keyboard (100) may pair with a different host by the user pressing on the spacebar (106)).
As to claim 12, Knighton is deficient in disclosing the system wherein the action is a chord comprising two or more keys pressed concurrently.
However, Scott discloses the system wherein the action is a chord comprising two or more keys pressed concurrently (Fig. 1 and 2, paragraphs 0052-0053, where the ‘ctrl’ and ‘c’ or ‘v’ key are pressed together).  In addition, the same motivation is used as claim 1.
As to claim 13, Knighton is deficient in disclosing the system wherein the prompting action is the chord pressed for a defined amount of time.
However, Scott discloses the system wherein the prompting action is the chord pressed for a defined amount of time (Fig. 1 and 2, paragraphs 0052-0053, where the ‘ctrl’ and ‘c’ or ‘v’ key are pressed for a defined amount of time).  In addition, the same motivation is used as claim 1.
As to claim 14, Knighton is deficient in disclosing the system wherein the visual map of the current layer shows those functions accessible via a single strike of one finger, and wherein there is one key for each finger, and wherein the map shows locations on the surface of each key that select each function.
However, Scott discloses the system wherein the visual map of the current layer shows those functions accessible via a single strike of one finger, and wherein there is one key for each finger, and wherein the map shows locations on the surface of each key that select each function (Fig. 1, paragraphs 0024-0025, where representation (114) shows a map of the keyboard with the functions and keys).  In addition, the same motivation is used as claim 1.
As to claim 15, Knighton discloses a system comprising:
a host processor in communication with a display (Fig. 3 and 20, paragraphs 0038-0042 and 0070, where in step (2002) the keyboard (100) pairs with a host (320), which includes a display (322));
a keyboard with a plurality of independently moveable physical keys (Fig. 3, paragraphs 0038-0043, where keyboard (100) includes spacebar (106) and key arrays (102, 104));
wherein eight keys provide single strike access to an entire alphabet, each key having a home location for one of a user's eight fingers (Fig. 1, paragraph 0028, where each letter in the alphabet is accessible as shown on keys shown).
Knighton is deficient in disclosing a map that appears on the display, the map depicting a function currently available at each location on a surface of a respective key relative to the home location.
However, Scott discloses a map that appears on the display, the map depicting a function currently available at each location on a surface of a respective key relative to the home location (Fig. 1, paragraph 0024, where the map of all the keys are shown in representation (114)).  In addition, the same motivation is used as claim 1.
As to claim 16, Knighton is deficient in disclosing the system, wherein the function at each location is selected by detecting a finger with a multi-touch sensor.
However, Scott discloses the system, wherein the function at each location is selected by detecting a finger with a multi-touch sensor (Fig. 3-5, paragraphs 0059-0066, where the sensors disclosed in the figures may be used to detect multi-touch).  In addition, the same motivation is used as claim 1.
As to claim 17, Knighton is deficient in disclosing the system wherein the keyboard provides access to a plurality of layers of functions assigned to the same plurality of physical keys.
However, Scott discloses the system wherein the keyboard provides access to a plurality of layers of functions assigned to the same plurality of physical keys (Fig. 1 and 2, paragraph 0052, where the representation (114) is changed in dependence on detected key patterns to show other functions on the keys).  In addition, the same motivation is used as claim 1.
As to claim 18, Knighton is deficient in disclosing the system wherein an algorithm interprets a pattern of signal strength on at least two sensor pads to infer an intended character, even when the intended character may have a weaker signal at its pad location.
However, Scott discloses the system wherein an algorithm interprets a pattern of signal strength on at least two sensor pads to infer an intended character, even when the intended character may have a weaker signal at its pad location (Fig. 6-8, paragraphs 0067-0072, where the intended character is determined based on whether a finger is hovering or touching a key).  In addition, the same motivation is used as claim 1.
As to claim 19, Knighton is deficient in disclosing the system wherein a spatial boundary between character locations can be changed via a software mapping.
However, Scott discloses the system wherein a spatial boundary between character locations can be changed via a software mapping (Fig. 9, paragraph 0077, where the representation display module (916) controls the display device (104) to display the keyboard representation (114), which can vary the degrees of transparency, extent, size and location).  In addition, the same motivation is used as claim 1.
As to claim 20, Knighton is deficient in disclosing the system wherein the software mapping may be defined on an application program that allows a user to alter the mapping via a graphical user interface.
However, Scott discloses the system wherein the software mapping may be defined on an application program that allows a user to alter the mapping via a graphical user interface (Fig. 9, paragraphs 0073-0081, where the user uses the input interface (904) to alter the mapping).  In addition, the same motivation is used as claim 1.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0201109 A1 to Knighton et al. in view of U.S. Patent Pub. No. 2011/0214053 A1 to Scott et al. as applied to claims 1, 7 and 8 above, and further in view of U.S. Patent Pub. No. 2011/0179372 A1 to Moore et al.
As to claim 9, Knighton and Scott are deficient in disclosing the system wherein at least some of the layers correspond to different languages.
However, Moore discloses the system wherein at least some of the layers correspond to different languages (Fig. 3, paragraphs 0146-0148, where the on-screen keyboard layout configurations (376) changes the configuration based on the determined language from configuration mappings (372)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the keyboard with a corresponding keyboard map as taught by Knighton and Scott by including layers corresponding to different languages as taught by Moore.  The suggestion/motivation would have been in order for the appropriate language options to be available to the user (Moore, paragraph 0008).
As to claim 10, Knighton and Scott are deficient in disclosing the system wherein at least some of the layers correspond to different character layouts.
However, Moore discloses the system wherein at least some of the layers correspond to different character layouts (Fig. 3, paragraphs 0146-0148, where on-screen layout configurations (376) includes different configurations, such as QWERTY (378-1) and AZERTY (378-2) corresponding to different languages).  In addition, the same motivation is used as claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627